Citation Nr: 1041628	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to the Veteran's service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from May 1959 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Portland, Oregon, 
denying the claim currently on appeal.  This claim was previously 
remanded by the Board in April 2009 for additional evidentiary 
development.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Portland, Oregon in March 2009.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  


FINDINGS OF FACT

The Veteran's hypertension did not manifest during active 
military service and it is not secondary to his service-connected 
diabetes mellitus.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for hypertension, to include as secondary to diabetes mellitus, 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2010).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in July 2005, August 2005 and March 
2006 addressed all notice elements listed under 3.159(b)(1) and 
were sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Even though the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned) until after the initial 
adjudication of the claim in the March 2006 letter, the claim was 
subsequently readjudicated, no prejudice has been alleged, and 
none is apparent from the record.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in September 
2005 and July 2010, and VA has obtained these records as well as 
the records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's private medical records have also been 
obtained and incorporated into the claims file.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial 
compliance with its April 2009 remand directives.  The Board 
notes that the Court has recently concluded that "only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance."  See D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall (Stegall v. West, 11 Vet. App. 268) violation when the 
examiner made the ultimate determination required by the Board's 
remand).  The record indicates that the Appeals Management Center 
(AMC) scheduled the Veteran for a medical examination which he 
attended.  The AMC later issued a rating decision and a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as hypertension, becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for hypertension, to include as secondary to his service-
connected diabetes mellitus.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's hypertension did not manifest as a result of his active 
military service, nor is it secondary to his service-connected 
diabetes mellitus.  As such, service connection is not warranted.  

The Board will first address the Veteran's contention that his 
hypertension is secondary to his service-connected diabetes 
mellitus.  The Veteran was granted service connection for 
diabetes mellitus due to exposure to Agent Orange in an August 
2003 rating decision.  Subsequently, in February 2005, VA 
received the Veteran's claim of entitlement to service connection 
for hypertension as secondary to diabetes mellitus.  

The Veteran was afforded a VA examination for his diabetes 
mellitus in July 2003.  During this examination, the Veteran 
reported that he was diagnosed with diabetes approximately 2 
years earlier, and that he believed this was the same time that 
he was diagnosed with hypertension.  Upon examination, the 
Veteran's systolic pressure was 169 millimeters (mm) and his 
diastolic was 76 mm.  The examiner diagnosed the Veteran with 
hypertension and concluded that in the absence of nephropathy, 
diabetes could not be established as the cause of hypertension.  

The Veteran was afforded an additional VA examination in 
September 2005.  It was noted that the Veteran was morbidly 
obese, and as a result, had developed diabetes mellitus and 
hypertension.  The examiner concluded that the Veteran's 
hypertension was clearly not secondary to his service-connected 
diabetes mellitus.  The examiner noted that the mechanism by 
which hypertension is caused by diabetes is through the 
development of diabetic nephropathy.  In the present case, while 
the Veteran has been found to have some minimal microalbuminuria, 
there was no evidence of any renal insufficiency or diabetic 
nephropathy at the time of the Veteran's hypertension diagnosis.  
Finally, the examiner concluded that the Veteran had a very high 
risk factor for hypertension due to his weight, and as such, it 
was less likely than not that the Veteran's hypertension was 
secondary to his diabetes mellitus.  

Finally, the Veteran was afforded his most recent VA examination 
in July 2010.  The examiner opined that the Veteran's diabetes 
mellitus did not as likely as not aggravate his hypertension.  
The examiner based this opinion on the fact that the Veteran did 
not have any renal insufficiency due to diabetes.  It was noted 
that significant renal disease due to diabetes mellitus could 
worsen hypertension.  However, the Veteran did not suffer from 
significant renal disease, as evidenced by his normal creatinine 
levels.  

The preponderance of the above evidence demonstrates that the 
Veteran's hypertension did not manifest as a result of his 
diabetes mellitus.  The July 2003 and September 2005 VA examiners 
both concluded that hypertension was not secondary to diabetes 
mellitus, since there was no evidence of diabetic nephropathy.  
The July 2010 VA examiner further concluded that the Veteran's 
hypertension was not aggravated by diabetes mellitus, since there 
was no evidence of significant renal disease.  The record 
contains no medical opinion to the contrary.  As such, the 
preponderance of the evidence of record demonstrates that the 
Veteran's hypertension is not secondary to his service-connected 
diabetes mellitus.  

The Board recognizes that the Veteran believes his hypertension 
is secondary to his service-connected diabetes mellitus.  The 
Veteran testified during his March 2009 hearing that these two 
disabilities were diagnosed around the same time, and as such, he 
felt they were related.  However, while the Board has considered 
the Veteran's opinion, it is directly contradicted by the 
competent medical evidence of record.  The VA examiners have 
consistently concluded that the Veteran's hypertension is not 
secondary to his diabetes mellitus.  As such, the Veteran's 
testimony does not demonstrate entitlement to service connection.  

Even though the Veteran contends that his hypertension is 
secondary to his service-connected diabetes mellitus, the Board 
has also considered whether he may be entitled to service 
connection on a direct basis.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's hypertension did not manifest during, or as a result 
of, active military service.  

The Veteran's service treatment records do not demonstrate that 
he suffered from chronic hypertension during his active military 
service.  According to a June 1977 examination performed as a 
result of the Veteran being overweight, the Veteran had a 
systolic blood pressure of 112 mm and a diastolic blood pressure 
of 86 mm.  Hypertension is defined as diastolic blood pressure 
that is predominantly 90 mm or greater, or systolic blood 
pressure that is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two or 
more times on at least three different days.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (Note 1) (2010).  Also, according to 
the Veteran's March 1979 retirement examination, his systolic 
pressure was 122 mm and his diastolic pressure was 80 mm.  There 
are no other in-service readings consistent with hypertension.  

Following his separation from active duty, the Veteran was 
afforded a VA examination in July 1979.  This was approximately 2 
months after the Veteran's separation from active duty.  The 
Veteran's blood pressure was taken 3 times, revealing a recumbent 
systolic pressure of 145 mm and a diastolic pressure of 95 mm.  
While sitting, the Veteran's systolic pressure was 165 mm and his 
diastolic pressure was 98 mm.  Finally, while standing, his 
systolic pressure was 160 mm and his diastolic pressure was 100 
mm.  During the examination, the Veteran reported being told two 
years prior to this examination that he had a borderline elevated 
blood pressure and that he was advised to lose weight.  The 
Veteran was diagnosed with "possible hypertension" during this 
examination.  This is not a confirmed diagnosis of hypertension 
within one year of the Veteran's separation from active duty.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

The next evidence of record regarding hypertension is an April 
2002 private treatment record from Kaiser.  According to this 
record, the Veteran suffered from essential hypertension.  The 
Veteran also reported during the previously discussed July 2003 
VA examination that he was diagnosed with hypertension 
approximately 2 years earlier.  When considering whether or not 
to grant a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in which 
the Veteran did not complain of the disorder at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence).  In this case, the absence 
of any medical evidence of treatment for hypertension for more 
than 20 years following the Veteran's separation from active duty 
tends to establish that the Veteran has not suffered from chronic 
symptomatology of hypertension since this time.  

As already noted, the Veteran was afforded a VA examination for 
his hypertension in July 2010.  It was noted that the Veteran's 
hypertension was diagnosed around the same time as his diabetes 
mellitus in 2001 or 2002.  The examiner diagnosed the Veteran 
with essential hypertension that was not as likely as not 
directly related to military service.  The examiner noted that 
while there was evidence of elevated blood pressure in July 1979, 
the Veteran was only diagnosed with "possible hypertension."  
There is no evidence of hypertensive symptomatology during active 
military service.  Furthermore, a diagnosis of hypertension 
requires elevated blood pressure readings over more than one day.  
Sufficient evidence to establish a diagnosis of hypertension was 
not of record until the 2000's.  As such, the examiner opined 
that the Veteran's current hypertension was not directly due to 
military service, but rather due to multifactorial causes such as 
the Veteran's habitus.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for hypertension on 
a direct basis.  There is no evidence of hypertension during 
active military service.  While there is evidence of "possible 
hypertension" within a few months of the Veteran's separation 
from active duty, the July 2010 VA examiner concluded that this 
was not actually evidence of hypertension since that would 
require measurements taken on more than one day.  Finally, there 
is no evidence of a confirmed diagnosis of hypertension until 
April 2002, which is more than 20 years after the Veteran's 
separation from active duty.  The Veteran has not asserted that 
he suffered from hypertension since his separation from active 
duty.  Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran's hypertension did not manifest 
during, or as a result of, active military service.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to diabetes 
mellitus, must be denied.



ORDER

Entitlement to service connection for hypertension, to include as 
secondary to the Veteran's service-connected diabetes mellitus, 
is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


